Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "an applicator graphic” and it is unclear if this is the same as or different from the “applicator graphic” claimed in Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20160128450 A1 by Saito et al (“Saito”).
In regard to Claim 1, Saito discloses a method of improving compliance with usage instructions for a surface-applied product, comprising:
a)    detecting an application surface feature having an application surface;
(see, e.g., Figure 4, S62);
b)    displaying the application surface feature and application surface to a user in real time;
(see, e.g., Figure 4, S64);
c)    aligning an applicator graphic with the applicator surface and displaying the applicator graphic with the application surface feature; and
(see, e.g., Figure 8, s187a in regard to “applicator graphic”);
d)    moving the applicator graphic in accordance with an applicator graphic movement sequence to perform a tutorial sequence.
(see, e.g., paragraphs 70-71).

In regard to Claim 2, Saito discloses this feature.  See, e.g., Figure 4, S67-68.
In regard to Claim 3, Saito discloses this feature.  See, e.g., paragraph 45.
In regard to Claim 4, Saito discloses this feature.  See, e.g., paragraphs 70-71.
In regard to Claim 5, Saito discloses this feature.  See, e.g., Figure 8, s187a in regard to “applicator graphic”.
In regard to Claim 6, Saito discloses this feature.  See, e.g., paragraphs 70-71.
In regard to Claims 7-8, Saito discloses this feature.  See, e.g., paragraph 49.
In regard to Claims 9-11, Saito discloses this feature.  See rejection of Claim 1.
In regard to Claims 12, Saito discloses this feature.  See, e.g., paragraph 49.
In regard to Claim 13, Saito discloses this feature.  See, e.g., paragraph 39.
In regard to Claim 14, Saito discloses this feature.  See rejection of Claim 1.
In regard to Claim 15, Saito discloses this feature.  See, e.g., Figure 11.

In regard to Claim 16, Saito discloses this feature.  See, e.g., paragraph 49.
In regard to Claim 17, Saito discloses this feature.  See, e.g., Figure 1.

In regard to Claim 18, see rejections of Claims 1 and 3.
In regard to Claim 19, see rejection of Claim 11.
In regard to Claim 20, see rejection of Claim 12.


Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715